EXHIBIT B
GASS    WEBER       MULLINS            LLC
309   N WATER   ST M I L W A U K E E   Wl   5 3 2 02
TEL 414 2 2 3 3 3 0 0 FAX 414 2 2 4          6116
www.gasswebermulMns.coni




 VIA E L E C T R O N I C MAIL                                                     R A L P H A. W E B E R
                                                                         DIRECT DIAL: 414-224-7698
                                                                        weber@aa5swebermullins.com




 January 22, 2016

 Thomas L. Shriner, Jr.
 Foley & Lardner
 777 East Wisconsin Avenue
 Milwaukee, WI 53202

 Dear Tom:

        Thank you for arranging to obtain the financial materials. We will send a messenger
 over on Monday in the early afternoon assuming that works with your schedule.

         John Dewey agrees that thefinancialmaterials being provided in response to his
 request will be kept confidential by him and his advisors. The materials are to be used in
 order to estimate the value of his shares.

                                                       Sincerely,




                                                       Ralph A. Weber

 RAW:lg
Thomas L. Shriner, Jr.
January 22, 2016
Page 2


bcc: John Dewey (via Electronic Mail)
     Thomas J. Duffey, Jr. (via Electronic Mail)
